Citation Nr: 1211871	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-43 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral pterygium.

2.  Entitlement to service connection for a left foot disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hand disability.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran also filed a notice of disagreement with that part of the January 2009 decision which continued a noncompensable evaluation for residuals of a right foot injury.  In April 2009, this evaluation was increased to 10 percent.  A July 2009 report of contact indicates that the Veteran was satisfied with that percentage.  Thus, this issue is resolved and not for consideration by the Board.  

In July 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  

The issue of entitlement to service connection for bilateral cataracts, to include as secondary to pterygium, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a compensable evaluation for bilateral pterygium; and entitlement to service connection for left and right knee disabilities, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran currently has a left foot disability that is related to active military service or events therein; and there is no evidence of left foot arthritis manifested to a compensable degree within one year following discharge from active service.  

2.  In August 1982, the Board denied entitlement to service connection for residuals of injuries to the back, left shoulder, and left hand.  

3.  In November 1983, the Board denied entitlement to service connection for a chronic left knee disorder, defective hearing, and tinnitus.

4.  Evidence associated with the record since the November 1983 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.  

5.  Evidence associated with the record since the August 1982 Board decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disability.  

6.  Evidence associated with the record since the August 1982 Board decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.  

7.  Evidence associated with the record since the August 1982 Board decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left hand disability.  

8.  Evidence associated with the record since the November 1983 Board decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.  

9.  Evidence associated with the record since the November 1983 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred or aggravated during active service, nor may arthritis of the left foot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The August 1982 and November 1983 Board decisions are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156, 3.159.

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156, 3.159.

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left hand disability.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156, 3.159.

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156, 3.159.

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the issues decided herein, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In correspondence dated in August and October 2008, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim.  The Veteran was notified of the evidence necessary to establish service connection, and he was advised that entitlement to service connection for a left knee disability, left shoulder disability, back disability, a left hand disability, hearing loss, and tinnitus was previously denied.  The letter explained the definition of new and material evidence and the bases for denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters also notified the Veteran of his and VA's respective obligations with regard to obtaining evidence and provided information regarding how VA assigns disability evaluations and effective dates. 

VA has also satisfied its duty to assist.  The claims file contains service treatment records, VA medical records, and private medical records.  The Board notes that a September 2011 statement from the VA Medical Center in Miami indicates that they were unable to locate archived records pertaining to the Veteran.  A Formal Finding of Unavailability was completed in October 2011 and the Veteran was advised of same.  On review of the claims file, however, it appears that these records (dated from approximately 1971 to 1983) were already submitted by the Veteran.  Evidence of record also indicates that the Veteran receives benefits from the Social Security Administration.  Receipt of these benefits, however, shown to be based on age and not disability.  There is no indication that such records would be relevant and a remand to obtain them would serve no useful purpose.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board acknowledges that the Veteran was not provided VA examinations to determine the etiology of his left foot, left shoulder, back, left hand, and hearing loss disabilities.  As discussed in further detail below, the Board does not find credible evidence of an in-service left foot injury.  Accordingly, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Regarding the remaining issues, the Board observes that the requirements for providing a VA examination apply to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board does not find new and material evidence sufficient to reopen the claims of entitlement to service connection for left shoulder, back, left hand and hearing loss disabilities and thus, examinations are not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issues decided.  38 C.F.R. § 3.159(c). 

Analysis

Service connection 

In January 2009, the RO denied entitlement to service connection for a left foot injury.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

At the hearing, the Veteran testified that both feet got caught in the track of a tank and that he went to the dispensary and had x-rays taken.

Pre-induction examination in August 1965 noted pes planus, second degree.  A review of service treatment records does not show complaints or findings related to the left foot.  X-rays were taken of the right foot in November and December 1967.  On examination for separation in December 1967, the Veteran's feet were reported as normal on clinical evaluation.  On the associated report of medical history, the Veteran reported "foot trouble" and the examiner referenced the tank turret.  No further information was provided.

The Veteran presented for a VA examination of the right foot in April 2009.  At that time, x-rays of both feet showed mild osteoarthritic changes especially in the great toes.  There was increased medial angulation of the metatarsophalangeal joints.  

The evidence of record shows a current left foot disability.  In determining whether there was an in-service injury, the Board acknowledges the Veteran's statements that his left foot was injured at the same time as the right foot due to an accident with the tank.  The Veteran is currently service-connected for the residuals of a right foot injury.  The preponderance of the evidence, however, is against the Veteran's contentions with regard to the left foot and the Board does not find credible evidence of an in-service left foot injury.

In assessing the Veteran's credibility, the Board is not relying merely upon a general absence of complaints related to the left foot during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Rather, the Board notes that there is no evidence of complaints or findings related to the left foot for many years following service.  At a VA examination in July 1968, the Veteran described an injury to the right foot when it was partially compressed by a tank.  There were absolutely no complaints of an in-service left foot injury.  Moreover, all joints showed a normal range of motion without pain, inflammation, effusion or deformity.  Further, while the Veteran filed a claim for a right foot injury almost immediately following discharge, a claim for the left foot was not filed until approximately 2008.  

On review, the preponderance of the evidence is against finding that the Veteran has a current left foot disability related to active military service or events therein.  There is no competent evidence of left foot arthritis manifested to a compensable degree within one year following discharge from active duty.  

The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.  

New and material evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Left knee disability

In August 1968, the RO denied entitlement to service connection for traumatic synovitis of the left knee.  In August 1982, the RO determined that new and material evidence had not been submitted to reopen the claim.  The November 1983 the Board denied the claim finding that residuals of a left knee injury were present at service entry and that the underlying pathology of the preexisting left knee disorder did not increase in severity during the Veteran's period of active service.  This decision was not appealed and is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Evidence at the time of the November 1983 Board decision included service treatment records, VA examination, lay statements, and private medical records.  

At his August 1965 pre-induction examination the Veteran's lower extremities were reported as normal on clinical evaluation.  The Veteran denied having a trick or locked knee.  The Veteran was seen in January 1967 with complaints of left knee pain.  Notably, a history of a knee injury during high school football was noted.  The impression was rule out internal derangement.  X-rays of the left knee showed a fragment off the lateral side of the patella.  It could not be determined if the fragmentation represented a bipartite patella or a fracture fragment from a previous injury.  There was no roentgenographic evidence of acute skeletal or soft tissue abnormality.  

The Veteran underwent an orthopedic consult in February 1967.  At that time, he reported left knee pain since 9th grade when he was playing football.  The impression was slight left quadriceps atrophy.  In April 1967, a physical therapy consult was requested.  The Veteran was subsequently instructed in home exercises.  

At a December 1967 separation examination the Veteran's lower extremities were again described as normal.  

On VA examination in July 1968, the Veteran reported that he injured his left knee when he jumped off a tank.  Examination showed mild tenderness.  Range of motion was normal and there was no instability.  There was mild crepitus and pain on motion of the left knee.  There was a question of minimal left calf atrophy but it was so mild that it was considered questionable, not definite.  Films of the left knee showed an increase of joint fluid in the suprapatellar pouch.  Diagnosis was traumatic synovitis left knee.  

Lay statements indicate that the Veteran injured his knee when he fell off a tank and that he was observed limping and in pain.  He continues to have problems with his leg.  

A June 1982 statement from Dr. W.B. indicates that the Veteran was seen with complaints of left knee pain and swelling.  The Veteran stated that he injured his knee playing football but recovered from this and did not have any difficulty completing basic training.  He reported that in 1967, while on maneuvers in Germany, he fell off of a tank and reinjured the left knee.  The impression was chondromalacia vs. patellofemoral arthritis.  An addendum indicates that x-rays dated in July 1982 showed increased subchondral sclerosis and grooving of the central portion of the articular surface of the patella.  There was no evidence of osteophyte formation.  The diagnosis remained unchanged.  

An October 1982 VA statement indicates that since May 1982, the Veteran was receiving corrective therapy for service-connected injuries to the left knee.  

A significant amount of evidence has been added to the record since the November 1983 Board decision.  This includes a January 1983 VA medical record, which indicates that the Veteran presented with a history of knee trauma since 1967 after he fell on a tank.  Impression was arthritis without sufficient workup, probably related to trauma.  

The Board acknowledges that this medical record predates its November 1983 decision.  It was not, however, of record at that time and thus, is considered new.  The Board also finds it material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, it suggests a current left knee disability related to in-service trauma.  Thus, the claim is reopened.

Left shoulder disability

In May 1981, the RO denied entitlement to service connection for residuals of a left shoulder injury.  The Veteran appealed this decision and in August 1982, the Board denied the claim.  The Board noted that while the Veteran's service records contained no reference to his having been treated for a left shoulder injury, it assumed for purposes of the appeal that the injury occurred.  The Board, however, determined that the Veteran had no current left shoulder disability referable to any injury during his period of service.  This decision was not appealed and is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Evidence of record at the time of the August 1982 Board decision included service treatment records, VA examination, lay statement, and the Veteran's statements.  

Service treatment records do not show complaints or treatment related to the left shoulder.   At his separation examination in December 1967, the Veteran's upper extremities were reported as normal and he denied a painful or trick shoulder.  

On VA examination in July 1968, the Veteran did not report any complaints related to the left shoulder and a left shoulder disability was not diagnosed.  

In his April 1981 claim, the Veteran reported that he injured his left shoulder when he fell from an armored tank in 1967.  A June 1981 statement from J.W. indicates that the Veteran fell from a tank on maneuvers and sustained injuries.  

Pertinent evidence submitted since the August 1982 Board decision includes VA medical records dated from approximately 1971 to 1983, private medical records, lay statements and the Veteran's statements.  

An October 1981 VA record shows that the Veteran was seen with complaints of left cervical pain which radiated to the shoulder.  The diagnosis was cervical degenerative spondylosis.  A May 1982 record documents complaints of shoulder pain.  

A statement from J.W. received in September 1982 indicates that the Veteran fell off a tank and injured his left shoulder.  J.W. observed that the Veteran continued to have problems with the shoulder.  

A March 2009 record from Dr. E.Y. indicates that the Veteran stated his left shoulder had been a little achy.  The assessment was a left shoulder rotator cuff impingement.  In July 2009, the Veteran reported that his left shoulder had been more sore.  The assessment was left shoulder impingement.  He underwent a cortisone injection.

At the hearing, the Veteran testified that he fell from a tank and has left shoulder arthritis.  He also reported that he played sports during service and that the in-service physical activity may have contributed to his injuries.  

To the extent the above evidence has not been considered, it is new.  The Board, however, does not find it material because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  That is, the additional evidence does not suggest a current left shoulder disability referable to the reported in-service left shoulder injury.  The claim to reopen is denied.  

	Back injury

In August 1968, the RO denied entitlement to service connection for a back injury.  In August 1982, the Board denied entitlement to service connection for residuals of a back injury.  The Board noted that while the Veteran's service records contained no reference to his having been treated for a back injury, it assumed for purposes of the appeal that the injury occurred.  The Board, however, determined that the Veteran had no current back disability referable to any injury during his period of service.  This decision was not appealed and is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Evidence of record at the time of the August 1982 Board decision included service treatment records, VA examination, lay statement, and the Veteran's statements.  

Service treatment records show that on examination for separation in December 1967, the Veteran's spine was reported as normal on clinical evaluation.  On report of medical history, he answered "yes" to whether he ever had recurrent back pain.  He described "average pain" after heavy lifting.  He did not know exactly how his back was hurt but indicated there were many jobs to do on a tank.  

On his April 1968 claim, the Veteran reported a back injury in 1967.  On VA examination in July 1968, the examiner noted that the Veteran had no back complaints or clinical findings at this time or history of such in the past.  X-rays of the lumbosacral spine showed a slight narrowing of the posterior aspect of the lumbosacral interspace, and the apophyses at this level were atypical being coronal rather than sagittal in distribution.  

A June 1981 statement from J.W. indicates that the Veteran fell from a tank on maneuvers and sustained injuries.  

Evidence received since the August 1982 Board decision includes VA medical records dated from approximately 1971 to 1983, private medical records, lay statements, and the Veteran's statements.  

VA and private medical records do not show treatment for a current back disability.  

A statement from J.W. received in September 1982 indicates that the Veteran fell off a tank and injured his back.  J.W. observed that the Veteran continued to have problems with his back.  

At the travel board hearing, the Veteran testified that he injured his back when he fell from the tank, but that the back injury was not that severe.  He reported having a lot of pain in the left side.  The Veteran testified that he had not been given a diagnosis for his back and did not really know if he had arthritis in his back.  

To the extent the above evidence has not been considered, it is new.  The Board, however, does not find it material because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  That is, the additional evidence does not show a current back disability referable to the reported in-service injury.  The claim to reopen is denied.  

Left hand disability

In May 1981, the RO denied entitlement to service connection for a left hand disability.  The Veteran appealed this decision and in August 1982, the Board denied the claim.  The Board noted that while the Veteran's service records contained no reference to his having been treated for a left hand injury, it assumed for purposes of the appeal that the injury occurred.  The Board, however, determined that the Veteran had no current left hand disability referable to any injury during his period of service.  This decision was not appealed and is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Evidence of record at the time of the August 1982 Board decision included service treatment records, VA examination, lay statement, and the Veteran's statements.  

Service treatment records do not show complaints related to the left hand and on examination for separation in December 1967, the upper extremities were reported as normal on clinical evaluation.  Left hand complaints or findings were not noted on the July 1968 VA examination.  

In his April 1981 claim, the Veteran reported that he injured his left hand when he fell from an armored tank in 1967.  A June 1981 statement from J.W. indicates that the Veteran fell off a tank and sustained injuries.  

Evidence submitted since the August 1982 Board decision includes VA records dated from approximately 1971 to 1983, private medical records, lay statements, and the Veteran's statements.  

A July 1978 VA x-ray of the left hand and wrist shows a small bone density at the base of one of the metacarpals, which could be a calcific tendinitis or a small avulsion fracture.  

A statement from J.W. received in September 1982 indicates that when the Veteran fell from the tank, he tried to break his fall with his left arm and hand.  

A December 2008 record from Dr. J.M. indicates that the Veteran was seen with complaints of occasional hand cramping.  He reported hurting his hand in the service 40 years prior.  He brought an x-ray of the left hand dated in 1978 that stated there was a small bone density at the base of the metacarpals and he was apparently concerned about it.  Following examination, assessment was left hand symptoms of uncertain etiology.  

A June 2009 statement from J.W. indicates that during a recent visit, he noticed that the Veteran kept massaging his left hand and indicated that his left hand kept locking up on him.  

A September 2009 record from Dr. E.O. notes diagnoses of trigger finger (left small and ring, and right index fingers); ulnar nerve lesion (left symptoms with a negative nerve conduction for entrapment); and bilateral carpal tunnel syndrome.

At the travel board hearing, the Veteran testified that he hurt his left hand when he fell from the tank and tried to catch himself and that he is still having problems with that.  

To the extent the above evidence has not been considered, it is new.  The Board, however, does not find it material because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  That is, the additional evidence does not show a current left hand disability referable to the reported in-service injury.  The claim is denied.  



Hearing loss and tinnitus

In August 1982, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed this decision and in November 1983, the Board denied the claims, essentially finding that defective hearing or tinnitus was not the result of injury or disease incurred or aggravated in service.  The Board acknowledged the threshold level of 40 decibels shown in the left ear at 500 Hertz on pre-induction, but indicated the abnormality was of temporary duration since it was not confirmed by audiometric studies at separation.  This decision was not appealed and is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Evidence of record at the time of the November 1983 decision included service treatment records, VA examination, lay statements, and statements from the Veteran.  

On pre-induction examination in August 1965, threshold levels at 500, 1000, 2000 and 4000 Hertz were 15 (30), 15 (25), 15 (25), and 15 (20) decibels in each ear.  Re-testing at that time showed threshold levels of 15 (30), 0 (10), minus 10 (0), and 0 (5) decibels in the right ear and 25 (40), 10 (20), minus 5 (5) and 5 (10) decibels in the left ear at 500, 1000, 2000 and 4000 Hertz.  (The figures in parentheses are based on I.S.O. Standards to facilitate data comparison.  Prior to November 1967, results of service audiometric studies were recorded in A.S.A. values.)  On examination for separation in December 1967, audiometric testing showed threshold levels of 20, 10, 10, and 10 decibels in the right ear and 15, 10, 10 and 5 in the left ear at 500, 1000, 2000 and 4000 Hertz.  The service medical records make no reference to complaints or findings of tinnitus and at separation, the Veteran denied any ear trouble or hearing loss.   

On VA examination in July 1968, the Veteran's ears were described as normal.  No hearing loss was diagnosed.  

In December 1982, the representative noted the Veteran's contention that his hearing loss and tinnitus started when he was shooting the 105's in Germany with no ear protection.

Evidence submitted since the November 1983 Board decision includes VA records dated from approximately 1971 to 1983, private medical records, lay statements, and the Veteran's statements.  

VA records do not show a current diagnosis of hearing loss.  

A September 2008 statement from J.W. indicates that the Veteran repeats himself in conversations.  A June 2009 statement from J.W. indicates that the Veteran has been having problems with his hearing and would say "what did you say or I can't hear you."  

The Veteran was seen at the University of Miami Hospital for audiometric evaluation in January 2009.  At that time, he reported a history of military noise exposure for two years.  Audiometric evaluation summary indicates that hearing thresholds were within normal limits bilaterally.  A hearing loss disability for VA purposes is not shown.  See 38 C.F.R. § 3.385 (2011).  

The Veteran also reported a history of intermittent, bilateral tinnitus for a number of years.  On physical examination, the Veteran was able to hear and converse in a quiet examination room.  Tympanic membranes were intact.  The physician noted that the audiogram was essentially within normal limits with normal discrimination, pure tones tympanograms, and acoustic reflexes.  He further noted that the Veteran had bilateral tinnitus with a history of noise exposure.  

At the travel board hearing, the Veteran testified that he gets ringing in his ears.  He does not wear hearing aids.  The Veteran believes that both tinnitus and hearing loss should be service-connected because he shot big guns during service.  

To the extent the above evidence has not been considered, it is new.  On review, the Board finds that this evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  The physician indicated the Veteran had bilateral tinnitus with a history of noise exposure and this arguably suggests a relationship between the two.  The evidence, however, is not material as regards the hearing loss issue.  That is, the evidence does not show that the Veteran has a current hearing loss disability for VA purposes or that any hearing loss is related to in-service noise exposure.  


ORDER

Entitlement to service connection for a left foot disability is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a left shoulder disability is denied.  

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a back disability is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a left hand disability is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for hearing loss is denied.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  



REMAND

Bilateral eye pterygium

In August 1968, the RO granted entitlement to service connection for bilateral pterygium and assigned a noncompensable evaluation effective April 14, 1968.  In June 2008, the Veteran submitted a claim for increase.  In January 2009, the RO continued the noncompensable evaluation.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

At the travel board hearing, the Veteran alleged that his eye disability now includes cataracts and that he should be compensated for that as well.  On review, the appeal issue is inextricably intertwined with the Veteran's claim of entitlement to service connection for cataracts.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As noted in the introduction, the issue of entitlement to service connection for cataracts is referred for appropriate action and the Board will defer adjudication on the merits of the appeal issue until this claim is processed.  

At the hearing, the Veteran also testified that he receives treatment for his eyes from a private physician, Dr. S.J., and that he was recently seen.  A review of the claims file shows that the most recent records from Dr. S.J. are dated in July 2009.  The Veteran should be offered an opportunity to submit updated records or an authorization for their release.  38 C.F.R. § 3.159(c)(1).  

The Board also notes that the Veteran was most recently provided a VA examination to determine the severity of his service connected eye disability in April 2009.  Given the Veteran's contentions, as well as the length of time since the previous examination, additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Finally, the Board notes that the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  Significantly, only claims received on or after December 10, 2008 will be evaluated under the new criteria.  73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  The Veteran's claim for increase was received prior to December 10, 2008 and should be evaluated under the appropriate rating criteria.  
 
Left knee disability

Having reopened the claim of entitlement to service connection for a left knee disability, the Board must consider the merits of the claim.  On review, further development is warranted.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304(b)(1). 

On review, a left knee disability was not noted at the time of the Veteran's examination, acceptance, and enrollment into service and thus, he is entitled to the presumption of soundness.  

Under current law, in cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

Although not noted at entrance, service treatment records document a reported history of a previous left knee injury.  The Veteran was seen in service with complaints of left knee pain and findings of quadriceps atrophy.  At the hearing, the Veteran testified that he slipped and fell from a tank injuring his left knee.  

VA medical records show the Veteran was treated for continued complaints of left knee pain shortly following discharge and suggest a left knee disability related to in-service trauma.  Private records show that the Veteran underwent a left knee arthroscopy in May 2008.  

Under the circumstances of this case, an examination is needed.  See 38 C.F.R. § 3.159(c)(4).  

Tinnitus

Having reopened the claim of entitlement to service connection for tinnitus, the Board must consider the merits of the claim.  On review, further development is warranted.  

Service records show that the Veteran's military occupational specialty was armor crewman.  The Veteran reported working on tanks and shooting large caliber weapons.  He is competent to report in-service noise exposure and his reports are consistent with his military duties.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

As noted, the record contains medical evidence suggesting a relationship between currently diagnosed tinnitus and noise exposure.  Thus, the requirements for a VA examination are met.  See 38 C.F.R. § 3.159(c)(4); McLendon.  

Right knee disability

In December 2009, the RO denied entitlement to service connection for a right knee condition.  In January 2010, the Veteran submitted a notice of disagreement on this issue.  On review, it does not appear that a statement of the case has been furnished.  As such, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to submit an authorization for release of records from Dr. S.J. since July 2009.  The Veteran should also be advised that he may submit these records himself.  If a properly completed authorization is received, identified records must be requested.  Any records received must be associated with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected bilateral pterygium.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

In accordance with the latest AMIE worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected pterygium.  The examiner is also requested to indicate whether the Veteran has cataracts and if so, whether it is at least as likely as not that they are proximately due to or aggravated by service-connected pterygium.  A complete rationale for any opinion expressed must be provided. 

3.  The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his left knee disability.  The claims folder and a copy of this remand must be available for review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

The examiner is requested to opine whether clear and unmistakable evidence shows that a chronic left knee disability preexisted the Veteran's period of military service.  

If the examiner determines that a chronic left knee disability did not preexist service, he/she is requested to opine whether any current left knee disability is at least as likely as not related to active military service or events therein, to include the findings of left knee pain and quadriceps atrophy.  

If the examiner determines that a chronic left knee disability did preexist service, he/she is requested to opine whether there is clear and unmistakable evidence that any chronic left knee disability was not aggravated during the Veteran's period of active service.  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  The examiner is requested to provide a complete rationale for any opinion offered. 

4.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of tinnitus.  The claims folder and a copy of this remand must be available for review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

The examiner is requested to opine whether it is at least as likely as not that the Veteran's tinnitus is related to in-service noise exposure.  The examiner is advised that VA concedes noise exposure.  The examiner is requested to provide a complete rationale for any opinion offered.  

5.  The RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

7.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the following issues: (a) entitlement to a compensable evaluation for bilateral pterygium; (b) entitlement to service connection for a left knee disability; and (c) entitlement to service connection for tinnitus.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

8.  The RO/AMC shall issue a statement of the case addressing entitlement to service connection for a right knee disability.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should this issue be returned to the Board.  38 U.S.C.A. § 7104 (West 2002). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


